Citation Nr: 0735155	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  03-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel







INTRODUCTION


The veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied the 
veteran's service connection claim for a left hip disability.

According to the veteran's VA Form-9, he requested a BVA 
hearing.  However, in his October 2003 statement, he withdrew 
such request.

In May 2007, the Board reopened the veteran's service 
connection claim for left hip disability based on receipt of 
new and material evidence and remanded the matter for 
additional development.  As the additional development has 
been competed, the Board will proceed to address the merits 
of the claim.


FINDING OF FACT

The veteran's left hip disability to include bursitis first 
manifested many years after his separation from service and 
is unrelated to his period of service or to any incident 
therein.


CONCLUSION OF LAW

A left hip disability to include bursitis was not incurred or 
aggravated in active service, nor may it be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated March 2001, June 2005, and May 2007, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim 
for a service connection claim; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
essentially instructed to submit any evidence in his 
possession that pertained to his claim.  To the extent that 
the Board is denying the veteran's service connection claim, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any unfair prejudice to the 
appellant under the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records (SMRs) and VA medical 
records have been associated with the claims file.  In 
addition, the veteran was afforded a VA examination.  The 
duties to notify and assist have been met.

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In support of his claim the veteran asserts that he injured 
his hip during service, some time in 1969 to 1970, when he 
fell in the shower.  In an October 2003 decision review 
officer conference, the veteran indicated that while he had 
pain after the shower accident, he did not complain of or 
seek treatment for his left hip.  The veteran noted this at 
his VA examination in June 2007 as well.

While SMRs show treatment for an ankle injury after slipping 
in a shower in 1970, they do not show any report of or 
treatment for a left hip problem.  In addition, the veteran's 
discharge examination in September 1970 does not indicate any 
medical problem related to the left hip.

There is no medical evidence that the veteran complained of a 
left hip problem until 29 years after discharge.  VA 
treatment records from January 1999 onward show treatment for 
left hip pain.  

The veteran was afforded a VA medical examination in November 
2003.  The examining physician noted tenderness over the 
veteran's greater trochanter and a palpable thickened bursa 
over the left hip.  The physician gave a diagnosis of left 
trochanteric bursitis and indicated that it could be related 
to an injury in 1970.  As a result, the Board remanded the 
matter for clarification of the likelihood that left 
trochanteric bursitis is related to service.

In June 2007, the veteran was afforded a VA examination.  The 
examination confirmed left trochanteric bursitis.  The 
examining physician found that as the SMRs failed to 
demonstrate a hip condition, it is less likely than not that 
"the veteran's current bursitis is a result of an injury 
that long ago that apparently did not warrant medical 
attention."  

The Board notes the veteran's assertion that his left hip 
problem is related to service.  While the veteran is 
qualified to make observations regarding what he did or 
observed during service and describe any symptoms he 
experienced, he is not authorized to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

After carefully considering all of the evidence, including 
the veteran's claim of pain dating back to active service, 
the Board finds that the preponderance of the evidence is 
against the claim.  The Board finds more persuasive the 
etiology opinion from the VA physician in June 2007 
examination which considered the entire history of the case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and 
increased ratings must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Service connection for a left hip disability is denied.



____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


